Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2009                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  139528                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 139528
                                                                    COA: 292211
                                                                    Muskegon CC: 08-056141-FC
  DARIUS JAJUAN CHILDREY,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 1, 2009 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 23, 2009                   _________________________________________
           1116                                                                Clerk